Citation Nr: 9933728	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee with patella 
tendonitis.

2.  Entitlement to a compensable evaluation for 
patellofemoral pain syndrome of the right knee.  

3.  Entitlement to a compensable evaluation for left shoulder 
disability.  

4.  Entitlement to a compensable evaluation for external 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the left knee with 
patella tendonitis left knee has not been productive of 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees, but it has been productive of pain.

2.  Patellofemoral pain syndrome of the right knee has not 
been productive of limitation of flexion to 45 degrees, 
limitation of extension to 10 degrees, recurrent subluxation, 
or lateral laxity, and there is no objective evidence of 
functional loss of impairment due to pain.

3.  Left shoulder tendonitis has not been shown to be 
productive of compensable limitation of motion of the arm, or 
other impairment of the clavicle or scapula, and there is no 
objective evidence of functional limitation due to pain.

4.  Hemorrhoids have not been shown to be large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee with patella 
tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5024, 5257 (1999).

2.  A compensable rating for patellofemoral pain syndrome of 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257.

3.  A compensable rating for a left shoulder disability is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.71a; Diagnostic Codes 5003, 5019, 5203 (1999).

4.  A compensable rating for external hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's claims for higher evaluations for the issues on 
appeal were placed in appellate status by a Notice of 
Disagreement (NOD) with a September 1997 rating decision 
which granted service connection and assigned the initial 
rating awards.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Further, as held in AB v. Brown, 6 Vet.App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation ?."  (Emphasis added).  
In this case, the veteran has expressed disagreement with the 
original rating for the service-connected disabilities 
involving his knees, left shoulder, and hemorrhoids.  He 
perfected an appeal to that effect in December 1997.  As 
such, unless the veteran declares otherwise, or is granted 
the maximum benefit allowed by law or regulation, his claims 
must continue to be adjudicated.  The higher rating granted 
for the veteran's left knee disability in April 1998 does not 
represent a complete grant of the benefits sought with 
respect to that issue.  Accordingly, the issue of a higher 
rating for the left knee disability remains on appeal based 
upon the veteran's original NOD.  

The Board notes, by way of contrast, that the veteran was 
granted service connection for a back disability and assigned 
a 10 percent rating in April 1998.  The RO's action, at that 
time, represented the complete grant of benefits sought in 
regard to that issue (entitlement to service connection).  As 
the veteran has not submitted a NOD in regard to the 
evaluation assigned for his service-connected back 
disability, the Board does not have jurisdiction over that 
issue.  Grantham v. Brown, 114 F.3rd 1156, 1159 (1997).

The veteran served on active duty from June 1986 to July 
1997.  His service medical records (SMRs) reflect that he was 
treated for each of the above claimed disabilities while in 
service.  The SMRs show that the veteran was treated for his 
hemorrhoids from 1992 to 1994.  He was noted to have a 
thrombosed hemorrhoid with a fissure in March 1993.  In 
regard to his left shoulder, the veteran was treated for 
complaints of pain beginning in 1991.  X-rays at the time 
were interpreted as negative.  He was diagnosed with 
bursitis.  His latest treatment occurred in July 1994 when he 
was treated for chronic left shoulder pain.  The veteran was 
provided a physical examination in February 1997.  No 
abnormalities associated with hemorrhoids or the left 
shoulder were noted on the examination.  However, a history 
of left shoulder pain was noted on his Report of Medical 
History that accompanied the examination report.  There was 
no reference to hemorrhoids, either by the veteran or by the 
examiner.  Finally, the examination report indicated that the 
veteran was right-handed.

The veteran was first treated for left knee pain while in 
basic training in August 1986.  He was diagnosed with Osgood-
Schlatter disease at the time.  He also complained of right 
knee pain at the time but the prior diagnosis applied only to 
his left knee.  The veteran continued to complain of 
bilateral knee pain during service that was alternatively 
diagnosed as patellofemoral pain syndrome (PFS) and patellar 
tendonitis.  He underwent medical board processing in 
February 1997.  The physical examination at that time noted 
that the veteran did not complain of any significant giving 
way or locking sensation.  The pain was greater on the left 
than the right.  There was no evidence of any ligament injury 
to either knee.  He had tenderness over the inferior pole of 
the left knee and along the patellar tendon of the left knee.  
There was no effusion.  The veteran had a full range of 
motion.  The report indicated that there was crepitus, pain 
and significant quadriceps inhibition.  The veteran was 
fitted and provided bilateral knee sleeves to wear at work 
and during exercise.  The veteran submitted a rebuttal to the 
board in which he noted that he had experienced some giving 
way of the left knee.  He also said that his wife had noticed 
that he walked with a limp that favored his left leg.  He did 
not feel that the diagnosis of PFS explained all of the pain 
he experienced in his left knee.  The veteran was 
subsequently given a discharge, due to physical disability of 
the knees, on July 29, 1997.  

The veteran filed his original claim for service connection 
for the issues on appeal in August 1997, within one year of 
his discharge from service.  

The veteran was afforded VA examinations in September 1997.  
At a general medical examination the veteran complained of 
hemorrhoids over a number of years.  He reported that they 
were external and would bleed occasionally.  He had pain with 
wiping when the hemorrhoids were present.  This was described 
as intermittent, occurring once every other month and lasting 
for a number of days each time.  Physical examination noted 
the presence of external hemorrhoids at the 10:00 and 6:00 
o'clock positions that were nontender with no bleeding.  The 
examiner's diagnosis was external hemorrhoids.

The veteran was afforded a VA orthopedic examination in 
September 1997.  He had a history of Osgood-Schlatter lesions 
and tendonitis.  The veteran reported that his left knee was 
worse than his right and that he sometimes had pain under his 
knee cap but the majority of his pain was at the insertion of 
the tibial tendon to the tibial tubercle.  He reported that 
he had pain in his knees three times a week that would 
increase to daily if he increased his activity.  He had pain 
nightly after walking.  He currently used a heating pad to 
relieve his pain.  In regard to his left shoulder, the 
veteran had had pain since 1992 that was previously treated 
with physical therapy.  He reported that his greatest pain 
was associated with overhead activity as well as with lifting 
heavy weights.

Physical examination of the knees demonstrated range of 
motion from 0 to 135 degrees.  There was pain along the 
tibial tubercle and patellar tendon insertion consistent with 
patellar tendonitis.  The veteran also had prominent tibial 
tubercles consistent with old Osgood-Schlatter lesions.  
There was no effusion, or crepitus in either knee.  The 
examiner also stated that there was no evidence of laxity or 
atrophy.  The examiner described the veteran's lower 
extremities as "completely neurovascularly intact."  
Physical examination of the left shoulder demonstrated a 
range of motion of elevation from 0 to 180 degrees.  The 
veteran had internal rotation to T-10 and external rotation 
to 85 degrees.  There was pain along the biceps tendon sheath 
as well as the bursa of the left shoulder.  There was 5/5 
motor strength across the shoulder as well as the top of the 
upper extremities.  The examiner stated that the left arm was 
completely neurovascularly intact.  X-rays of the left 
shoulder were interpreted to show no evidence of degenerative 
changes or any other bone pathology.  X-rays of the knees 
were interpreted to show prominent Osgood-Schlatter lesions 
at the tibial tubercle; otherwise no evidence of degenerative 
changes.

The examiner provided diagnoses of bilateral knee pain and 
left shoulder pain.  The examiner added that the veteran was 
previously diagnosed with PFS and tendonitis.  His pain was 
consistent with PFS which was exacerbated by Osgood-
Schlatter.  The majority of the pain was from his patella 
tendon and not from his patellofemoral joint.  The examiner 
noted that the veteran would require aggressive physical 
therapy and recommended several additional treatments.  The 
examiner added that the veteran had been able to maintain a 
good range of motion and good strength.  He only had trouble 
with long walking or heavy activities.  In regard to the left 
shoulder, the examiner said that the veteran had a 
combination of bursitis and tendonitis of the left shoulder.  
He recommended several treatments.  The examiner stated that 
the veteran did not have an impingement sign and did not have 
impingement on clinical or radiographic examination.  

The veteran testified at a hearing at the RO in April 1998.  
In regard to his hemorrhoids he said that he had occasional 
flare-ups where his hemorrhoids would become enlarged, 
painful and bleed.  His most recent flare-up was during the 
week prior to the hearing.  He said that he had had three to 
four flare-ups since September 1997.  He had not sought 
treatment on those occasions.  He used suppositories, 
furnished by VA, for self-treatment of his symptoms.  He felt 
that his flare-ups inhibited his work performance because he 
could not sit comfortably.  The veteran further testified 
that he began to experience pain in his left shoulder in 
1989.  He said that sometimes he could lift his arm over his 
head and that, at other times, sharp pains limited his 
motion.  He indicated that his left shoulder pain would 
flare-up approximately twice a week.  During the flare-ups, 
the veteran described the pain as a 7 or 8 on a 1 to 10 
scale.  He took Motrin for his pain.  He added that his 
shoulder pain sometimes affected his ability to do lifting at 
work.  With respect to his left knee disability, the veteran 
opined that it was not as strong as it used to be.  He 
related his difficulties in service onboard ship in trying to 
move about by climbing up and down ladders and experiencing 
pain.  He said that he had swelling in his left knee after 
standing for a long time.  In regard to his right knee, the 
veteran stated that is was not as bad as his left knee.  He 
said that he did not have any swelling but noticed a 
difference in the size between his right and left knees.  He 
said that if he walked a half of a mile or mile, his right 
knee would not bother him as much as his left knee.  He 
described his problem as a little pain in the joint, with no 
swelling.  The veteran added that he used to lift weights and 
play basketball to help stay in shape but was limited in his 
activities as a result of his disabilities.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings are plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

1.  Left Knee

The veteran's left knee disability has been rated under 
Diagnostic Codes 5257 and 5024, for other impairment of the 
knee, to include recurrent subluxation or lateral 
instability, and tenosynovitis.  38 C.F.R. § 4.71a (1999).  
Under Diagnostic Code 5257, a 10 percent rating is warranted 
for a mild impairment.  Where the symptoms are moderate, a 20 
percent rating is applicable.  Where the symptoms are severe, 
a 30 percent rating is applicable.  Under the Schedule for 
Rating Disabilities, diseases under Diagnostic Codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Degenerative 
arthritis is rated under Diagnostic Code 5003 which provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Further, Note 2 under Diagnostic Code 5003 directs that the 
above 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013-5024.  

In this case, the objective evidence of record does not 
demonstrate any lateral instability or subluxation of the 
veteran's left knee to warrant a higher rating under 
Diagnostic Code 5257.  The findings at the February 1997 Navy 
medical board and September 1997 VA examination both support 
that conclusion.  

Since no increase may be granted under Diagnostic Code 5257, 
the Board also has considered whether more than a 10 percent 
evaluation for the left knee is assignable under any other 
potentially applicable diagnostic code.  The Board notes that 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5260 as flexion is not limited to less than 
45 degrees.  In addition, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5261 as extension is not 
limited to more than 10 degrees (the range of motion of each 
of the veteran's knees was 0 to 135 degrees in September 
1997).  The Board further notes that inasmuch as the record 
reveals no evidence of ankylosis or impairment of the tibia 
or fibula such as malunion with moderate knee disability, a 
higher evaluation under Diagnostic Codes 5256 and 5262, 
respectively, are not for application in this case.  
Likewise, there is no evidence of any type of cartilage 
problem to warrant the assignment of a 20 percent rating 
under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

As there is no X-ray evidence of arthritis, the veteran is 
not entitled to a separate disability rating for arthritis.  
See VAOPGCPRECS 23-97, 9-98; see also Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

The Board notes that the veteran's disability has been rated 
under two diagnostic codes.  Normally, under Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
relating to functional loss that is alleged due to pain on 
motion, are not considered.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1997).  However, as the veteran's left knee 
disability has also been rated under Diagnostic Code 5024, 
which requires an evaluation for limitation of motion, the 
Board will review the provisions of 38 C.F.R. §§ 4.40 and 
4.45 for applicability.  DeLuca v. Brown, 8 Vet. App. 202, 
207- 208 (1995).

While the provisions of 38 C.F.R. § 4.40 do not require 
separate ratings based on pain, the Board is obligated to give 
reasons and bases pertaining to that regulation.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.   Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the veteran has continued to claim left knee 
pain during service, at the time of his September 1997 VA 
examination and at his hearing in April 1998.  The February 
1997 Navy medical and September 1997 VA examination both 
reported left knee pain.  However, the veteran was reported 
to have a range of motion of from 0 to 135 degrees in 
September 1997 with no reference made to any limitation due 
to pain.  There was no effusion or crepitus in September 1997 
although the veteran did testify that his left knee did swell 
after prolonged use.  In light of the objective medical 
evidence of record, the Board finds that the veteran's 10 
percent rating encompasses his current claims of left knee 
pain.  Accordingly, a higher rating is not in order at this 
time.  

In addition, a review of the evidence does not support the 
assignment of "staged" ratings for this disability.  A 10 
percent rating has remained in effect since the disability 
was service connected.

2.  Right Knee

The veteran's right knee has also been rated under Diagnostic 
Code 5257.  As stated above, a 10 percent rating is for 
consideration where there is a mild disability involving 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.

As with the veteran's left knee, there is no evidence of 
recurrent subluxation or lateral instability to justify a 
higher evaluation under Diagnostic Code 5257.  Further, there 
is no objective evidence to demonstrate that the veteran 
meets the necessary rating criteria, as previously discussed, 
for higher ratings under Diagnostic Codes 5259, 5260, 5261, 
and 5262, respectively.  

As there is no X-ray evidence of arthritis, the veteran is 
not entitled to a separate disability rating for arthritis.  
See VAOPGCPRECS 23-97, 9-98; see also Lichtenfels.

The Board notes that since this disability is rated under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and the analysis required under DeLuca, are not for 
application under this code.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1997) (Diagnostic Code 5257 is not predicated on 
loss of range of motion, and 38 C.F.R. §§ 4. 40, 4.45, with 
respect to pain, do not apply).

A review of the evidence shows that the right knee disability 
does not warrant "staged" ratings.  A noncompensable rating 
has remained in effect since the disability was service 
connected.

3.  Left Shoulder

In this case, the RO has rated the veteran's left shoulder 
disability under Diagnostic Codes 5203 and 5019 for 
impairment of the clavicle or scapula and bursitis.  
38 C.F.R. § 4.71a.  The evidence shows that the veteran is 
right-handed.  Under Diagnostic Code 5203 a 10 percent rating 
is warranted for the minor arm where there is malunion of, or 
nonunion of the clavicle or scapula without loose movement.  
A 20 percent rating is for consideration where there is 
dislocation, or nonunion of the clavicle or scapula with 
loose movement involving the minor arm.  

According to a notation in the Schedule for Rating 
Disabilities following Diagnostic Code 5024, bursitis 
(evaluated under Diagnostic Code 5019) is rated on limitation 
of motion of the affected part, as degenerative arthritis 
under Diagnostic Code 5003.  As noted above, Note 2 under 
Diagnostic Code 5003, 38 C.F.R. § 4.71a, directs that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013-5024. 

In this case, there is no basis for a higher rating under 
Diagnostic Code 5203 as there is no objective evidence of any 
type of impairment of the clavicle or scapula.  Further, 
there is no evidence of ankylosis of the scapulohumeral 
articulation, or impairment of the humerus by nonunion or 
malunion to warrant consideration of a higher rating under 
Diagnostic Codes 5200, and 5202, respectively.  38 C.F.R. 
§ 4.71a.  

The Board has also considered the veteran's left shoulder 
disability under Diagnostic Code 5201 which provides for a 20 
percent rating where there is limitation of motion of the arm 
(minor) at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  It is noted that full shoulder forward flexion 
and abduction is to 180 degrees.  Full internal rotation is 
to 90 degrees.  Full external rotation is to 90 degrees up 
and down.  38 C.F.R. § 4.71, Plate I.  However, the most 
recent medical evidence shows essentially a full range of 
motion of the veteran's left arm with elevation from 0 to 180 
degrees, internal rotation to T-10, and external rotation to 
85 degrees.  In addition, the examiner noted that there was 
no disability of the left shoulder.  Accordingly, a 
compensable rating for limitation of motion of the left arm 
(minor), pursuant to Diagnostic Code 5201, is not warranted.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  See DeLuca, 8 Vet. App. at 207-208.  The medical 
evidence pertaining to the veteran's left shoulder describes 
virtually full range of motion, and full strength with no 
neurovascular abnormality.  X-rays were negative for any 
degenerative changes.  There was evidence of pain along the 
biceps tendon sheath and along the bursa of the left shoulder 
and the veteran testified that he had occasional flare-ups of 
pain that limited his left arm movement.  However, the 
examiner stated that a course of physical therapy and 
possible injections of nonsteroidals should completely 
alleviate the veteran's bursitis.  The examiner added that he 
did not believe the veteran's bursitis represented a 
disability.  Thus, the objective medical evidence does not 
show functional loss due to any particular underlying 
pathology or functional loss due to pain to support a higher 
rating at this time.

A review of the evidence shows that the left shoulder 
disability does not warrant "staged" ratings.  A 
noncompensable rating has remained in effect since the 
disability was service connected.

4.  Hemorrhoids

Hemorrhoids, whether external or internal, with persistent 
bleeding and with secondary anemia, or with fissures are 
rated as 20 percent disabling.  When they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, they are rated at 10 percent 
disabling.  Where the hemorrhoids are moderate or mild, 
without the above additional symptoms, a noncompensable 
rating is warranted.  38 C.F.R. § 4.114,  Diagnostic Code 
7336 (1999).

In this case, the objective medical evidence does not show 
that the veteran's hemorrhoids are large or thrombotic or 
irreducible.  The veteran's SMRs were negative for any 
evidence of a flare-up at the time of his discharge in July 
1997.  Further, he was noted to have a thrombosed hemorrhoid 
and a fissure on only one occasion in service in 1993.  He 
was noted to have nontender, external hemorrhoids with no 
bleeding at the time of his September 1997 VA examination.  
There was no evidence of any fissures, persistent bleeding or 
anemia.  He testified in April 1998 that he suffered 
occasional flare-ups where his hemorrhoids would become 
enlarged and painful.  He said that this had occurred 
approximately three to four times since September 1997.  He 
had not sought any treatment during the flare-ups and 
provided self-treatment with suppositories furnished by VA.  
Thus, after considering the entire evidence of record, the 
Board concludes that the noncompensable evaluation was 
properly assigned as of July 30, 1997, as the requirements 
for a higher evaluation for external hemorrhoids have not 
been met or approximated.  38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7336.

In addition, a review of the evidence shows that this 
disability does not warrant "staged" ratings as the medical 
evidence shows the disability has remained basically 
unchanged since service connection and a noncompensable 
evaluation were awarded, effective from July 1997.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits to 
justify an increased rating for the veteran's respective 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).


ORDER

Entitlement to a disability rating higher than 10 percent, 
from July 30, 1997, for patellofemoral pain syndrome of the 
left knee with patella tendonitis, is denied.

Entitlement to a compensable disability rating for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to a compensable disability rating for left 
shoulder disability is denied.

Entitlement to a compensable disability rating for external 
hemorrhoids is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

